Citation Nr: 0805790	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-37 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 regarding his first period of 
military service shows he served on active duty from February 
1973 to December 1976 and had 3 years of prior active 
service.  An additional DD Form 214 shows active military 
service from December 1981 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
PTSD.

In December 2007, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge (Travel Board 
hearing); a copy of this transcript is associated with the 
record.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2007).

The veteran has been diagnosed as having PTSD based on his 
self-reported stressors.  Because the veteran did not engage 
in combat with the enemy, his lay testimony or statements 
alone are not enough to establish the occurrence of the 
alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain service records or 
other credible evidence, which corroborates the stressor(s).  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997)).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

At his Travel Board hearing, the veteran contended that, 
while stationed at Eielson Air Force Base (AFB) in Alaska, he 
was charged with refueling airplanes, and that during a 
refueling in late 1971 or early 1972, he witnessed an 
explosion which injured some other soldiers.   He asserts 
that his PTSD is a result of these stressors.

There are two DD Forms 214 of the record.  The first shows 
active duty from February 1973 to December 1976, with three 
years of prior duty, and the second shows active duty from 
December 1981 to October 1982.  Based on the veteran's 
stressor statement, the AOJ requested confirmation of the 
veteran's stressor statements from the Joint Services Records 
Research Center (JSRRC).  The JSRRC responded that the 
veteran's stressor that was reported to them consisted of 
fueling planes while they were still running (hot fueling) 
and participating on missions to deliver diesel fuel, and 
that he had nightmares about an airplane exploding.  The 
JSRRC indicated that the veteran's personnel file did not 
show that he was stationed in Alaska, and that he did not 
provide any specific dates or details of any events that 
actually happened there.  

However, in an undated "Checklist for CRUR Review", the 
veteran indicated he had witnessed an F-4 fighter explode.  
As noted above, he mentioned this incident in his Travel 
Board hearing and indicated the explosion occurred in late 
1971 or early 1972, and that soldiers were injured as a 
result.        

It appears that the AOJ requested the veteran's personnel 
records for the period of service from February 1973 through 
December 1976 and from December 1981 through October 1982, 
but not for his first period of active duty.  A March 1977 
Statement of Service shows that the veteran's first period of 
active duty began on February 18, 1970 and continued through 
February 22, 1973.  In addition, service medical records 
include November 1969 enlistment Reports of Medical History 
and Examination and show treatment from 1971 to 1973, 
including a June 1971 medical record which shows that the 
veteran was stationed at Eielson AFB.  

The duty to assist includes obtaining service personnel 
records and attempting to verify in-service stressor(s) and 
providing a medical examination when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  It appears the AOJ did not request the veteran's 
service personnel records from his first period of active 
duty from February 18, 1970 through February 22, 1973.  On 
remand, these records should be obtained.  The veteran 
provided the VA with a stressor statement that an explosion 
occurred at Eielson AFB at the end of 1971 or the beginning 
of 1972.  On remand, the AOJ should provide the JSRRC with 
the veteran's missing personnel records and his stressor 
statement concerning the explosions, and again ask the JSRRC 
to provide any available information which might corroborate 
the veteran's alleged in-service stressor.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, the AOJ must send the veteran 
a corrective notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The AOJ should contact the Eielson 
AFB in Alaska, the service department 
and, if unsuccessful, any other source 
referred by the National Personnel 
Records Center (NPRC), for the veteran's 
complete service personnel records.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After receipt of these records, the 
AOJ should again prepare a letter asking 
the JSRRC to provide any updated 
information which might corroborate the 
veteran's alleged in-service stressor.  
The AOJ must provide the JSRRC with 
copies of any of the veteran's service 
personnel records showing service dates, 
duties, units of assignment and stressor 
statements, in particular the stressor 
statement provided during his December 
2007 Travel Board hearing.

4.  After items 1 through 3 are 
completed, the AOJ should prepare a 
report detailing the nature of any in-
service stressors that were established 
by the record.  If none was verified, the 
report will so state.  This report is 
then to be added to the claims file.  If 
the AOJ finds that a VA psychiatric 
examination is necessary in order to 
decide the claim, such examination should 
be scheduled and conducted.  

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to service 
connection for PTSD.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The veteran 
need take no action unless otherwise notified.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).


